                      Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 1 of 7
                                                        CASE NO. 1:21-CV-472




                                                                                                                        CHS / ALL
                                                                                                     Transmittal Number: 23165621
Notice of Service of Process                                                                            Date Processed: 05/07/2021

Primary Contact:           Walgreens Distribution
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       Walgreen Co.
                                              Entity ID Number 0501431
Entity Served:                                Walgreen Co.
Title of Action:                              Evelyn Maus vs. Walgreen Co.
Matter Name/ID:                               Evelyn Maus vs. Walgreen Co. (11210302)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Williamson County District Court, TX
Case/Reference No:                            21-0623-C26
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/06/2021
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           John Prudhomme
                                              512-371-6101

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                             EXHIBIT B
                                 Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 2 of 7



                                                      CITATION
                                    TF[E STflTE OF TEXAS, COUNTY OF WIL.LIAIVTSON                                                                                 .
                                                                           NO.      21-06 23-C26


    EVELYN MAUS VS. WALGREEN CO.                                                                                                              CJ :S-/O~
                                                                                                                                           6a/c" PW
    TO:                Walgreen Co.
                       211 E. 7th Street,
                       Ste. 620
                       Austin, TX 78701

    DEFENDANT in the above styled and numbered cause:

    YOTJ HAVE BEEN SUED. You may cmploy an attarncy. If you cir your attarncy do not fil^, a writtcn answcr with thc cicrk who
    issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
    petition, a default judgment for the relief demanded in the petition may be taken against you. In addition to filing a written answer
    with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally must be
    made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org

    Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION in the above styled and numbered cause, which was filed on the 30th
    day of April, 2021 in the 26th Judicial District Cotirt of Willi.amson County, Texas. This instrument describes, the claim against you.

    ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office on this the 3rd day of May, 2021.

    ADDRESS OF LEAD ATTORNEY FOR                                                                    Gisa ftvi4 0i.strict Clerk
    PETITIONER:
                                                                                               PO Box 24, Georgetown, TX 78627                                          ~~}~Y ~
    John Prudhomme
    5300 Bee Cave Road,                                                                            ~~llilliamson County, Texas                                         °} A
    Building 1, Suite 240                                                                                    (512) 943-1212
    Austin, TX 78746                                                                                                                                                    ~.~ .
                                                                                                                                                                            ac

                                                                                       BY:      Zeb"xGV EagVdr
                                                                                                Rebecca Edgar, Deputy

                                                      RETURN OF SERVICE
    Came to hand on the _  day of             ,20.at           o'clock _M. and executed at                                               within the
    County of                         , Texas, at        o'clock _M. on the              day of                          20, by delivering to the
    within named                                               in person a true copy of this citation, with a true and correct copy of the
    PLAINTIFF'S ORIGINAL PETITION attached tliereto, having first endorsed on such copy of citation the date of delivery.
    * NOT EXECUTED, the diligence used to execute being (shoW ma,mer ofdel;ve,y)
                                              • for the following reason
    the defendant may be found at
    *Strike if not applicabte.
    TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY                                                                                                             COLTNTY, TEXAS
                                                                       SHERIFF/CONSTABLE            BY:                                                                     DEPUTY
    F'EE FOR SERVICE OI' CITATION : $
                    COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
                            In accordance wit/i Rule 107: The o~cet or authorized person wlto serves, or attempts to serve, a citation shall sign the return.
    My name is                                                                                       my date of birth is                                         and my address is
                            Please print.      (First, Middle, Last)
                                                                                                                                                                      (Street, City, Zip).
    I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
    Executed in                            County, State of            , on the                                               day of                                       2Q


I                                 Declarant/Authorized Process Server                                                      ID #& expirration of certification                                ;




                                                                                                                                                                EXHIBIT B
Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 3 of 7




                                                         EXHIBIT B
         Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 4 of 7

                                                                                       Filed: 4/30/2021 4:16 PM
                                                                                       Lisa David, District Clerk
                                                                                       WiIliamson County, Texas
                                                                                       Michele Rodriguez


                                                      21-0623-C26
                                   ;~1~iI.~LWIa
                                     ~

   EVELYN MAUS,                                                  §           IN TI3E DISTRICT COUIZT
   Plaintiff,
                                                                 §Williamson County - 26th Judicial District Court
   VS.                                                           §                 JUDICIAL DISTIZICT
                                                                 §
   WALGItEEN CO.,                                                ~
   Defendant.                                                    § WILLIAMSON COUNTX, TEXAS

                                m W."I lkzl .         o] ticm lor-'lu ntlFF 1 ►

          COIVIE NOW, Evelyn Maus, Plaintiff in the above-numbered and styled cause,

complaining of Walgreen Co.., Defendants in the above referenced cause, and for cause ofaction

shows:

                                                I. Discovery Control Plan

         Pursuant to Texas Rules of Civil Procedure 190, Plaintiff intends to conduct discovery

under Leve12.

                                                        H. Parties

         Plaintiff Evelyn Maus is an individual resident of Texas.

         Defendant Walgreen Co. may be served with process through its registered agent,

Prentice Hall Corporation System at 211 E. 71 Street, Suite 620, Austin, Texas 78701.

                                                 III. Jurisdiction & Venue

          This Court has jurisdiction over the parties and the subject matter in controversy. The

Court has further jurisdiction over the controversy because the damages are within the

jurisdictional limits of the Court.

         This Court is the proper venue to hear this lawsuit pursuant to TEx. Civ. PxAc. & REM. CoDE

§§ 15.002(a)(1) & 15.032. The events making the basis of this lawsuit occurred in Williamson

County, Texas.



Plaintiff's Original Petition                                                     Envelope# 53013485



                                                                                                      EXHIBIT B
         Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 5 of 7




                                                  IV. Facts

         On May 15, 2019, Plaintiff Evelyn Maus was shopping at Walgreens located at 1220 W.

University Ave., Georgetown, Texas, a premises operated and controlled by Defendant. As she

approached the exit of the store, she stepped on a slippery object on the floor of the store causing

her to trip and fall. The dangerous condition on the premises causing Plaintiff's fall resulting in

her violently striking the ground and suffering serious injuries.

                                               V. Neg_
                                                     ligence

        At the time of the incident, Defendant acted negligently. The injuries that make the basis

of Plaintiffls claim occurred while she was an invitee on Defendant's premises. Defendant knew,

or must have known about the dangerous condition.

        Defendant had a duty to exercise ordinary care and act in a reasonable and prudent manner.

Defendant breached that duty in the following ways:

         a. Failing to exercise reasonable care to reduce or eliminate a dangerous condition;

         b. Failing to properly maintain the premises up to standard;

         c. Failing to provide a safe environment for its invitees; and,

         d. Failing to adequately warn invitees of dangerous conditions.

           Each and every one of the foregoing acts and omissions, singularly or in combination

  with others, constituted negligence, and were the direct and proximate cause of the incident

  made the basis of this lawsuit and of Plaintiff's resulting bodily injuries, and consequential

  damages for which Defendant is liable, and which exceed the minimum jurisdictional limits of

  this Court.

                                              VI. Damages

         Defendant's acts and omissions were each a proximate cause of the collision. As a

result, Plaintiff has suffered damages, including the following:


Plaintiffs Original Petition




                                                                                         EXHIBIT B
         Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 6 of 7




         a.     Medical expenses in the past;

         b.     Lost earning capacity in the past and future;

         C.     Physical pain and suffering in the past and future;

         d.     Mental anguish in the past and future;

         e.     Physical impairment in the past and future;

         f.     Medical expenses that will be incurred in the future within a reasonable

 degree of inedical probability.

                Accordingly, Plaintiff has suffered injuries and damages in an amount within the

Court's jurisdictional limits, for which Plaintiff now sues. In accordance with the technical

pleading requirement of Texas Rule of Civil Procedure 47(c), Plaintiff states that, at the time of the

filing of this Original Petition, she seeks only monetary relief between $250,000 and $1,000,000,

including damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney fees.

Plaintiff believes that the amount of damages in this case is best left to the discretion of the jury

after all of the evidence is presented at trial. Plaintiff reserves the right granted to her under the

Texas Rules of Civil Procedure to increase or decrease the maximum amount of damages sought

to conform to information obtained through discovery in this case, the evidence presented at trial,

or the verdict of the jury.

                                                VII.     Prayer

         For the foregoing reasons, Plaintiff asks that Defendant be cited to appear and answer

 and that Plaintiff has judgment against Defendant for:

         a.Actual damages within the jurisdictional limit of this court;

         b.Pre judgment and post judgment interest as allowed by law;

         c.Costs of suit; and,

         d.All other relief the court deems appropriate.

Plaintiffs Original Petition




                                                                                            EXHIBIT B
         Case 1:21-cv-00472-LY Document 1-2 Filed 05/27/21 Page 7 of 7




                                             Respectfully submitted,
                                             THE CAGLE LAW FIRM, P.C.
                                             5300 Bee Cave Road
                                             Building 1, Suite 240
                                             Austin, Texas 78746
                                             (512) 371-6101
                                             (512) 537-0002 (FAX)



                                             /s/John Prudhomme
                                             JOHN PRUDHOlViNME
                                             State Bar No. 24079163
                                             ipiudhomme@,caglefirm.com
                                             ATTORNE3'S FOR PLAINTIFF




Plaintiffs Original Petition




                                                                       EXHIBIT B
